 20DECISIONS OF NATIONALLABOR RELATIONS BOARDBagley Produce,Inc.andFreedom Through Equality,Inc. Case 30-CA-2252December 28, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSOn August 22, 1973, Administrative Law JudgeFannie M. Boyls issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Secti,-,n 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt her recommended Order as herein modified.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge, asmodified below, and hereby orders that Respondent,Bagley Produce, Inc.,Milwaukee,Wisconsin, itsofficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order as somodified.1.Delete from paragraph 1(a) the words "includ-ing union activities."2.Substitute the attached notice for that of theAdministrative Law Judge.IWe find it unnecessary to reach the question whether Respondentviolated Sec 8(a)(3) of the Act in view of the substantial evidence thatRespondent violated Sec 8(a)(1) and the sufficiency of the RemedyTherefore, we have amended the Order and the notice tc conform with theaboveAPPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILL NOTdischarge,refuse to reinstate, orotherwise discriminate againstany ofour employ-eesbecausetheyhave engaged in protectedconcerted activities for their mutual aid andprotection.WE WILL NOTin any other manner interferewith,restrain,or coerce our employees in theexercise of their rights guaranteed under Section 7of the National Labor Relations Act.WE WILL offer to each of the employees listedbelow immediate and full reinstatement to the jobshe held immediately before February 7, 1973, or,ifthe job no longer exists, to a substantiallyequivalent position,without prejudice to herseniority and other rights and privileges, and WEWILL make each whole for any loss of earnings shemay have suffered as a result of her discharge,plus 6-percent interest:Lena RobyMarilynWesleyOllieMcDowellVergie DennisEthel JonesVirgie JeanesMaria HallCora TatumBarbara HarrisonBAGLEY PRODUCE, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Commerce Building, Second Floor,744North Fourth Street,Milwaukee,Wisconsin53202, Telephone 414-224-3861.DECISIONSTATEMENT OF THE CASEFANNIE M. BOYLS, Administrative Law Judge: This case,initiated by a charge and amended charge filed respectivelyon March 1 and April 24, 1973, and a complaint issued onApril 26, 1973, was tried before me in Milwaukee,Wisconsin, on June 6, 7, and 8, 1973. The complaintallegesand Respondent's answer denies that Respondent hadviolated Section 8(a)(3) and (1) of the Act by discharging10 employees because they engaged in protected concertedactivities and/or because they engaged in activities onbehalf of Teamsters "General" Local No. 200, affiliatedwith the International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America. At theconclusion of the hearing counsel for the General Counseland for Respondent argued orally upon the record.Thereafter Respondent also filed a bnef.Upon the entire record in this case, from my observationof the demeanor of the witnesses, and after a carefulconsideration of Respondent's bnef, I make the following:208 NLRB No. 13 BAGLEY PRODUCE, INC.21FINDINGS OF FACT1.JURISDICTIONAL FINDINGSRespondent is a Wisconsin corporation engaged atMilwaukee,Wisconsin, in the processing and precookingof poultry.During the calendar year 1972, which is arepresentative year, Respondent purchased goods valuedin excess of $50,000 in interstate commerce, directly frompoints outside Wisconsin. Upon the basis of these admittedfacts, I find that Respondent is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDTeamsters "General" Local No. 200, affiliated withInternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, herein called theUnion, is a labor organization within the meaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.Preliminary Statement and IssuesThe nine employees here involved, who walked out ofRespondent's plant on February 7, 1973, following anunsuccessful attempt to get immediate wage increases,'and one other employee, Cora Tatum, who joined thegroup later were not represented by a labor organization atthe time of their walkout but thereafter on the samemorning signed cards for Teamsters Local 200. TheGeneral Counsel contends that their discharge in theafternoon of the same day was in violation of Section8(a)(1) of the Act because it interferred with, restrained,and coerced the employees in the exercise of their rightsprotectedunder Section 7 of the Act to engage inconcerted action for their mutual aid and protection andthat the discharges were additionally in violation of Section8(a)(3) of the Act because they constituted discriminationin employment to discourage membership in the Union.Respondent defends its discharge of the employees byasserting that the employee's action in walking out wasindividual, not concerted, action, that it was not protectedconcerted activity and that Respondent properly dis-charged nine of the employees for walking off their jobsand refusing to work that day and the other employeebecause of excessive absenteeism and her refusal to workon February 7.Respondent also asserts that the complaint should bedismissed because the party filing the charges was notshown to have had any interest in the proceeding or anyright to initiate this proceeding.B.The Procedural IssueFollowing their discharge the employees here involvedwent to the National Association for the Advancement ofColored People (NAACP) for advice. They were referredby that organization to an attorney, Nelson G. Alston, staffattorney for an organization called Freedom ThroughEquality, Inc. After interviewing the employees, Alstonreferred them to one of the attorneys for the NationalLabor Relations Board and filed a charge and an amendedcharge in their behalf as staff counsel for FreedomThrough Equality, Inc.Respondent's contention,reasserted in itsbrief, that theCharging Party was not qualified to file a charge wasrejected at the commencement of the hearing and theruling then made is now reaffirmed. Respondent's objec-tion is completely answered by the ruling of the SupremeCourt inN. L. R. B. v. Indiana & Michigan Electric Company,318 U.S. 9, 17-18 (1943), wherein it stated:The Act requires a charge before the Board mayissue a complaint, but omits any requirement that thecharge be filed by a labor organization or an employee.In the legislative hearings Senator Wagner, sponsor ofthe Bill, strongly objected to a limitation on theclassesof persons who could lodge complaints with the Board.He said it often was not prudent for the workmanhimself to make a complaintagainst hisemployer, andthat strangers to the labor contract were thereforepermitted to make the charge. The charge is not aproof. It merely setsinmotionthemachinery of aninquiry.When a Board complaintissues,the question isonly the truthof its accusations.The charge does noteven serve the purpose of a pleading.C.The Subsidiary FactsRespondent is a family owned corporation run byAndrew Loehndorf, the president, and his two sons, JamesLoehndorf, the vice president and treasurer, and RichardLoehndorf, the secretary, withthe assistanceofDonaldLedrowski, the comptroller and office manager, and threesupervisors over the cooking,sizing, andcutting rooms,respectively.Richard,usually calledDick or DickieLoehndorf, is the plantmanagerand ingeneralcontrol ofthe day-to-day operations and the hiring of personnel.Respondent's business consists of the precooking andprocessing of iced chickens which are delivered to it intruckloads. It employs about 65 production,maintenance,and truckdriving employees. About 40 employees areemployed in the cutting operations. Cutting is done withknives,withmachines, andwithsaws.Ten women, theemployees here involved, worked on thesaw cutting line,the most difficult and highest paid operation performed bythe women employees.IthasbeenRespondent's policy, according to PlantManager Loehndorf, to review wages and grant increasesafter the first of the year-usually between mid-Januaryand the last week in February. A general 4-percent wageincreasehad been given to all the employees on February26, 1972. Prior to February 1973 several of the cutters hadinquired of Plant Manager Loehndorf about anincrease intheirpay. In November 1972, one of them, BarbaraHarrison, told Loehndorf that she had increased herproduction from 60 to 80 boxes a day and thought it wastime she gota raise.He told her to wait because "at thebeginning of the year," everyone wouldget a raise.Also inILenaRoby,OllieMcDowell, Ethel Jones,Maria Hall, Barbara(VigieJeanes'first name is incorrectly spelled "Vergie" in the complaint )Harrison,MarilynWesley, Vergie Dennis, Vigie Jeanes, and Hilda Cruz 22DECISIONSOF NATIONALLABOR RELATIONS BOARDNovember two other cutters, Ollie McDowell and EthelJones, asked Loehndorf when they were going to get araise.He responded that they would get araisewhen theycutmore boxes of chickens. They returned sometime inJanuary and Jones told Loehndorf that she was cuttingmore boxes and wanteda raise.He told McDowell andJones that he had always been fair to them and would givethem araisebut did not say when.When by February 6 no raise was forthcoming,severalof the cutters during their 2:30 p.m. break period decidedtomeet after work that day at a tavern next door to theplant for the purpose of making plans to seek raises. Six ofthem met at the tavern dust after 3:30 p.m., their quittingtime,for that purpose.z They decided that they would meetin the plant lunchroom the next morning about 15 minutesbefore their 7 a.m. starting time and ask RichardLoehndorf for a 15-cent raise in pay and that they wouldnot settle for less than a 10-cent increase. It was also agreedthat Barbara Harrison would do the talking for the group.As had been agreed upon, the cutters gathered in theplant lunchroom before 7 a.m. on February 7 for thepurpose of making their demand for wage increases. About7 a.m., Harrison requested the cutting room supervisor,Mike Colon, to notify Richard Loehndorf that they wantedto talk to him. Loehndorf arrived shortly thereafter andasked what their problem was. Harrison responded that thecutters wanted a 15-cent raise in their pay. There is someconflict in the testimony as to exactly what was saidthereafter and in what sequence. I doubt that any onewitness wasfully accuratein relatingall the details andsome clearly had better memories than others. However,after a careful analysis of all the testimony, and upon apreponderance of the credible evidence, I find that thefollowing is a substantially accurate summary of what thentranspired. Loehndorfassuredthe cutters that they wouldget a raisewithin the next few weeks but that he could notgive them one without first talking the matter over with hisfather and brother. He stated also that he was too busyworking on a machine to talk to them abouta raise at thattime and, requested them to punch in and go to work.Harrisonexpressed the view thatsinceLoehndorf had theauthority to hire and fire them and give them days off, heshould also have the authority to attempt to give them araise.She stated that the cutters wanted to know about theraisethat day and that they would not work unless theywereassuredof a raise. Loehndorf told the group that ifthey did not have enough faith and trust in him to let himtalk the matter over with his father and his brother firstthey could just take the day off.As the cutters started making preparations to leave theplant, Loehndorf called Harrison to his office. She, in turn,requested the other cutters to accompany her and learn"from the horse's mouth" what Loehndorf had to say.Loehndorf told the cutters that he had been lenient andfair with them in the past and he did not understand whythey wanted to put him in the position he was in by takingthe action they were about to take. He told them that hehad been putting in 100 hoursa weekon the machine he2Barbara Harrison, Ollie McDowell, Vergie Dennis, Lena Roby, EthelJones, and Maria Hall3The tavern served food as well as alcoholic and nonalcoholicwas then working on and that he was tired and had not hadtime to sit down and talk to his father and brother about araise but that he would do so. Harrison told him that sheexpected an answer before the day was over. McDowellasked if the cutters couldsit inthe lunchroom and waituntil his father and brother arrived. Loehndorf said "no."He told them that if they were not going to work, or if theydid not trust him to be fair with them, they should "justtake the day off."Seizingupon the latterstatementas a purporteddirection, the cutters in a gay mood started leaving theplant. Office Manager Ledrowski observed them laughingand joking. He heard Harrison say, "They gave us the dayoff" and others said, "We've got the day off-let's go." Asthey were leaving, one of them, Jones, told some of theothers, "When I get back in themorning... I bet you Ihavea raise."The others responded, "We'll wait and see."All of the saw cutters who left the plant that morningexceptHilda Cruz adjourned to the tavern next door.While at the tavern they decided to try to obtain theassistance of a labor organization and made-an appoint-ment to see someone at the office of Teamsters Local 200.Since Harrison was the only cutter who had a car availablefor transportation and all could not ride in her car, anothercutter,OllieMcDowell, telephoned Cora Tatum, a cutterto whom McDowell had loaned her car that day in order toenable Tatum to keep an appointment with her doctor, andrequested Tatum to bring the car to the tavern. Tatum didso and accompanied the other cutters to the union office.There they were told that the Union could not help themunless over 50 percent of the employeessigned unionauthorization cards. They then took a stack of cards withthem and arrived back at the tavern about 11 a.m. Thereeach of them signed a card. They also obtainedsignatureson cards from some of the other employees who ate lunchat the tavern during their 11:15 a.m. lunchbreak.3 Inaddition, one employee identified only as "Willie" took afew cards back to the plant with him in order to get themsigned by several of the PuertoRican womenwho did notspeak English and seldomcame tothe tavern. He returnedsome signed cards to Harrison about 11:30 a.m. and sheplaced them with a stack of other signed cards on the bar.Among those who came to the tavern and sat at the bar atthe 11:15 lunchbreak were Mike Colon, supervisor of thecutting room, where the cutters here involved worked, andDon Miller, supervisor of thesizingroom. Harrison askedColon how many employees worked at the plant, but didnot explain the reason for her question. He replied thattherewere about 30 or 35.4 At that time Harrison hadabout 23 signed union cardsin her possessionand she toldthe other cutters that they had enough cards signed. Shecalled the union hall and made an appointment for 2 p.m.She drove some of thecuttershome but returned to thetavern in time to talk to any employees who might come tothe tavern at the 12:30 lunchbreak. None came at thattime.In the meantime, during the morning of February 7, afterAndrew Loehndorf and his son James arrived at the plant,beveragesSome of theemployees had breakfastas well as lunch there4This was apparentlythe approximate number of employees in thecutting department at that time BAGLEY PRODUCE, INC.severalmeetings were held by them with Richard Loehn-dorf and the office manager, Ledrowski, to discuss thewalkout and raises for the employees. It was decidedduring the morning that raises would be granted to all theemployees, including the cutters who had walked out, butthe amount of the raises-which it was finally decidedwould be 10 cents an hour-was not determined untilabout 12:30 p.m. that day.5 This decision was announcedto all the employees later that day.Having learned from Supervisor Colon that the cutterswere at the tavern during his luncheon period, AndrewLoehndorf, Respondent's president, about 1 p.m., calledthe tavern and asked if any of the girls were there. He wastold that Barbara Harrison was there and she was thencalled to the telephone. According to Harrison's creditedtestimony, corroborated by Richard Loehndorf's initialaccount when testifying under Rule 43(b) in response totheGeneral Counsel's questions, Andrew Loehndorf toldher that he wanted to talk to the girls, but that since shewas the only one there he would like to talk with her. Heasked if she would come to the plant. She replied that shewas waiting for Ollie McDowell, whom she was expectingin 15 minutes or a half hour, and asked if he could waituntilMcDowell arrived.He said "All right."WhenMcDowell did not arrive within a half hour, Harrisoncalled Andrew Loehndorf back, informed him of this fact,and asked if he could wait a few minutes longer. He repliedthat if she could not come "right away" she should forgetit.She then told him she would bethere in a few minutes.6Harrison thereupon telephoned McDowell and told thelatter what Andrew Loehndorf had said to her. McDowell,having loaned her car to Cora Tatum for an appointmentwith her doctor, could not come to the tavern and advisedHarrison to see Loehndorf alone. Either before or aftercallingMcDowell, Harrison also called employee Dennisabout Andrew Loehndorf's request to talk to her. Dennisadvised her not to go alone. McDowell had already5The above findings in this paragraph are based on the testimony ofRichard Loehndorf given in response to questions by the General Counselwhen examining him at the commencement of the hearing. Thus, Loehndorfwas questioned and answered as followsQ.ADid you discuss it [the raise ] in the mornmg7Well, we had a few words about the girls getting a raise, yesrts«sQWhat was the figure?A I would say the final figure came about 12:30, around thereQ.plant?AQ.A.Q.A.Q.A.t*sssAnd, the raise would be effective for all the employees in theYes.Including the cutters?Yes.Including the cutters who walked out that day?YesAnd, the raise would have been how much?Well, we decided to give the plant a 10-cent per hour raise.Ido not credit later inconsistent and contradictory testimony given byRichard Loehndorf and by OfficeManagerLedrowski.6Andrew Loehndorf did not testify. Donald Ledrowski, Respondent'sofficemanager, who says he listened to the conversation over an extensiontelephone in his office, testified that Andrew Loehndorf told Harrison overthe telephone that he wanted her to come back to work-this apparently insupport of a theory, which developed as the hearing progressed, that thecutters were fired because they refused to come back to work when called23telephoned another cutter, Jones, and asked her to go withHarrison to see Andrew Loehndorf, but Jones had nomeans of transportation and could not go. Harrison finallywent to the plant alone but did not arrive until about 3p.m.When she walked into the office where Richard andAndrew Loehndorf and Don Ledrowski were waiting, sheasked "What did you want?" Richard Loehndorf repliedthat telegrams were in the process of being sent to all thecutters informing them that they were being dismissed forhaving walked off their job.7Harrison then returned to the tavern and telephoned theother cutters about what had happened. She suggested thatthey all report to the plant at 6:45 the following morning toinquire as to why they were fired when they were told theycould take the day off. Most of them did report to the plantat that time. Richard Loehndorf denied telling them totake the day off. Cora Tatum asked why she was firedwhen she had been out sick the day before. Loehndorfreplied that he had heard she was with the other girls at thetavern on the day before and had therefore concluded thatshe "was in with them" and so "must go, too." 8One of the 10 cutters, Hilda Cruz, was reinstated onFriday, February 9. She telephoned her supervisor, Colon,on the night of February 7, after receiving the dischargetelegram, and explained to him that she had walked out,after punching in that morning, because she had been toldby the other cutters that there was no work to be done. ShetoldRichard Loehndorf the same thing on Friday. Hebelieved her and put her back to work. She had not comeback to the plant on February 8 because of illness.D.Analysisand ConclusionsThe complaint alleges that Respondent discharged thecutters "because they engaged in protected, concertedactivities, and/or because of their activities on behalf ofand that Harrison appeared to have been drinking alcoholic beverages (acharge denied by Harrison) and that she was in no condition to work whenshe finally came to the plant. Ledrowski impressed me as being overlyanxious, in this as well as other aspects of his testimony, to support anytheory which, in his view, might help Respondent's case. Richard Loehndorfindicated in response to questions by the General Counsel when calledunder Rule 43(b), that his father asked Harrison "to come over to talk to us.Just to come over to talk, and see if we can talk about whathappened." He explained, "We were going to tell them that we were goingto give them a raise " He later changed his testimony by asserting that hisfather asked Harrison "to come on backto work "I findHarrison afarmore credible witness than either Ledrowski or Richard Loehndorf andcredit her testimony, supported by Richard Loehndorf's initial testimony,rather than his later testimony and Ledrowski's regarding what was saidduring the telephone conversations between Andrew Loehndorf andHarrison.7All the cutters were sent identically worded telegrams that afternoonstatingYou are hereby notified that you are dismissed from the employment ofBagley Produce, Inc, because of refusal to work at 7 a.m onWednesday, February 7th. 1973 Your checks will be ready between12:30 and 1.30 p.m. on Thursday, February 8th, 19738The findings in the above paragraph are based on the creditedtestimony of Harrison and Tatum. Supervisor Mike Colon had reported toLoehndorf after lunch on the day before that he saw Tatum in the tavernwith the other cutters Tatum, as already noted, had in fact come to thetavern to deliver the car which McDowell had loaned her to meet a 1 p.mdoctor's appointment that day, and she accompanied the cutters to theunion office then returned with them to the tavern before leaving withMcDowell's car 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheUnion," in violation of Section 8(a)(1) and (3) of theAct.There is persuasive evidence in the record that Respon-dent discharged the employees, in substantial part, becauseit learned, between the time Andrew Loehndorf called thetavern and talked to Harrison and the time she arrived atthe plant, that the cutters had signed union cards. To besure, there is no direct evidence that Respondent's officialsknew prior to discharging the employees that they hadengaged in union activities, and the two who testifieddenied that they had such knowledge, but there is strongcircumstantial evidence to support this conclusion. Harri-son and the other cutters signed their union cards at thetavern and obtained signatures of a number of otheremployees who came there for lunch about 11:15 a.m. Oneof the employees who came to the tavern for lunch,identified only as Willie, was asked by Harrison to takesome cards to the plant and have them signed by some ofthe Puerto Rican employees who did not normally eat atthe tavern. He did so and return the signed cards toHarrison during his luncheon period. She placed them onthe stack of other cards on the bar where she was sitting.Among those who came to the tavern for lunch during the11: 15 luncheon break were Don Miller, supervisor over thesizing room, and Mike Colon, supervisor over employees ofthe cutting room including the cutters who were then in thetavern. Harrison, observing him at the other end of the barfrom where she was sitting, approached him and ascer-tained from him his estimate of the number of employeesworking at the plant. She then announced to some of theother cutters, "We have enough cards now." At that timeshe had about 23 signed cards. There is no evidence thatColon was in hearing range of Harrison's remark abouthaving enough cards or that he actually saw any unioncards.9Moreover, Harrison had cautioned "Willie" not tolet any of the "office people" see him distributing the cardsshe gave him. Nevertheless, with as many as about 23 cardsbeing signed in so short a period of time and with two ofRespondent's supervisors present at the tavern when someof them were being signed, it would be suprising if this didnot come to the attention of one of Respondent's officialsat some time during the afternoon.Strongly supporting an inference that Respondent didlearn of the union activities and was motivated, at least inpart,by that fact in discharging the, cutters is thecircumstance that management representatives, despite theexpressed reluctance of Richard Loehndorf to take themback, decided about 12:30 p.m. on February 7, to grantraises toall plant employees, including the cutters who hadwalked out, and Andrew Loehndorf, about 1 p.m., calledthe tavern for the purpose of having the cutters who mightbe there come back to the plant and talk over the 10-centraise Respondent was willing to give them, then suddenlychanged his mind before Harrison arrived. Since the9Colon was called as a witness by the General Counsel, who sought tointerrogate him under Rule 43(b)When I ruled that Colon had not beenqualified as a Rule 43(b) witness, only a few questions were asked himColon testified that when he returned to the plant he told RichardLoehndorf only that the cutters, including Cora Tatum,wereat the tavernand in response to Loehndorf's question as to whether they were drinking hereplied that there were glasses in front of them. Richard Loehndorf testifiedthat, in addition to Colon, one of the employees whom he could not identifycutters had requested a 15-cent raise, Respondent couldnot, of course, know whether they would accept a 10-centraise and return to work on that basis. It is reasonable toassume that Respondent's representatives intended to tryto persuade them to accept the latter amount and return towork.Why, then, did Respondent's officials change theirminds during the afternoon about seeking to induce theemployees to come back at a 10-cent increase in pay? Why,prior to Harrison's arrival, were telegrams being preparedand transmitted, telling the cutters that they were beingdismissed for "refusal to work" that morning? Why didRespondent's officials give contradictory and inconsistentexplanations at the hearing as to the reasons for terminat-ing the cutters, such as: because they refused to work thatmorning; because they refused to come back to work whencalled (although no attempt was made to reach otheremployees when it was learned that only Harrison was atthe tavern); and because Harrison, when she finally arrivedat the plant about 3 p.m. (while the discharge telegramswere already being transmitted) had liquor on her breathand was in no condition to work between then and the 3:30quitting time.i0 I am convinced that the only reasonableanswer to these questions is that Respondent learned,during the interim between Andrew Loehndorf's first talkwith Harrison and her arrival at the plant, that the cuttershad signed union cards and that Respondent was motivat-ed, at least in part, by this factor in deciding to dismissthem. The discharges were therefore in violation of Section8(a)(3) and (1) of the Act.Even if I should be mistaken, however, in finding thatRespondent knew of the cutters' union activities prior todischarging them and was motivated, at least in part bythat factor, the discharges were nevertheless in clearviolation of Section 8(a)(1) of the Act.There can be no question but that the walkout of thecutters on the morning of February 7 was concerted actionon their part as a consequence of or in connection withtheir attempt to discuss and obtain an immediate wageincrease. It grew out of a "labor dispute" within themeaning of Section 2(9) of the Act and the cuttersremained employees within the meaning of Section 2(2) ofthe Act. Although they purported to interpret Loehndorf'sstatement to them as a grant of the day off, they, of course,did not believe that he was willingly giving them a day offfrom work. As employee McDowell acknowledged, and asmust have been apparent to the other cutters, Loehndorfappeared unhappy and disturbed when they startedwalking out. The fact that the employees deliberatelysought to misinterpret Loehndorf's remarks to mean whatthey believed was to their advantage does not, however,alter the fact that they were acting in concert to accomplishtheir purpose-the prompt granting of a wage increase. Itisclear that they intended-even before being so advisedby the union agent whom they consulted later thattold him that the cutters were in the tavernio In view of the patently unreliable character of the testimony ofRichard Loehndorf and Don Ledrowski, I am inclined to credit thetestimony of Harrison (who, on the whole, 'impressed me as reliable) thatshe had imbibed nothing but a "soda pop " However, regardless of whethershe had been drinking something stronger, that factor obviously could havehad nothing to do with the decision, already made, to discharge her. BAGLEY PRODUCE, INCmorning-to return to work on the following day andhopefully with their purpose accomplished. One of them,Jones, as already noted, remarked to the others as theywere walking out, "When I get back in the morning . . . Ibet you I have a raise," and several replied that they wouldwait and see. But even if they had not intended to return towork the next morning, they unquestionably were engagingin a protected concerted activity for their mutual aid andprotection and could not lawfully be discharged because oftheir walkout.If,as Respondent asserts, it discharged them for walkingout and failing to return to work before any replacementswere hired, Respondent manifestly violated Section 8(a)(1)of the Act. It might be argued that the employees actedunwisely or unreasonably in walking out without givingRichard Loehndorf time in which to consult with his fatherand brother about their demands, even though he wasunwilling to let them wait in the lunch room until thefather and brother arrived or to assure them of promptaction on their demands. But, as the Supreme Courtpointed out inN.L.R.B. v.Washington Aluminum Co.,370U.S. 916 (1962), "It has long been settled that thereasonableness of workers' decisions to engage in concert-ed activity is irrelevant to the determination of whether alabordispute exists or not" and the employees areprotected under Section 7 of the Act when they engage insuch concerted activity growing out of their labor dis-pute.ii Respondent accordingly interfered with, restrained,and coerced them in the exercise of those Section 7 rightsand thereby violated Section 8(a)(1) of the Act insofar as itdischarged them for engaging in the walkout.Respondent alleges that the case of Cora Tatum must bejudged on a different basis from that of the other cutters.She was absent from work on February 7 when the othercutterswalked out and therefore could not have beendischarged for walking out. During the preceding week shehad been absent from work for 4 days with the "flu" andwas still not feeling well when she reported to work onMonday, February 5. For that reason she was permitted todo less strenuous work than her regular saw cutting work.Toward the end of the day she told Richard Loehndorfthat she would not be at work the -next day unless she wasfeeling better. She did not feel better and stayed at home,making an appointment with her doctor for 1 p.m. on thefollowing day, February 7. As already noted, during themorning of February 7, at McDowell's request she broughtMcDowell's car to the tavern and accompanied the othercutters to the union office, then returned with them to thetavern and was observed by Supervisor Colon and otherswho came there for lunch at 11: 15 a.m. She received thesame kind of telegram which the other cutters received,informing her that she was dismissed "because of refusal towork at 7 a.m. on Wednesday, February 7." When shereturned to the plant with the other cutters the nextmorning to-inquire why she was fired, Richard Loehndorfasked her if she had not been over at the tavern with theother cutters on the preceding day and refused to accepther explanation that she had merely brought McDowell'scar to her and had a doctor's appointment at 1 p.m.11See alsoN.L.R B v. Mackay Radio & Telegraph Co.,304 U S 333, 344(1938), andN L.R B v. Leprmo Cheese Company, d/b/a Lepnno Manufactur-25Respondent contends that, despite what was said on thetelegram dismissing Tatum, she was in fact discharged forexcessive absenteeism, about which Richard Loehndorfhad talked to her on the Monday preceding her discharge,and the fact that she was in the tavern with the othercutters when she could have been working. A comparisonof her attendance record with that of the other cuttersdiscloses that her attendance record is no worse than thatofmost of the other cutters and not as bad as that ofseveral others. One of them, Harrison, was given a 3-daysuspension from work in 1972 for failing to report forwork. I do not for a moment believe that Tatum's recentabsences while recovering from a bout with the "flu" hadanything to do with her discharge and am confident that, ifRespondent had regarded her absences as sufficientlyserious, it would have given her a disciplinary layoff, as ithad given Harrison in 1972, rather than discharging her. Itismanifest from all the evidence that Respondentdischarged Tatum along with the other cutters because itbelieved that she was making common cause with them intheir concerted attempt to get prompt wage increases andthat her discharge, like theirs, was in violation of Section8(a)(1), if not also Section 8(a)(3) of the Act. It is notimportantwhether these discharges be considered aviolation of Section 8(a)(1), Section 8(a)(3), or of bothsections of the Act, for, in any event, the order necessary toremedy the unfair labor practices found would besubstantially the same.CONCLUSIONS OF LAW1.By discharging employees Lena Roby, Ollie McDow-ell,Ethel Jones,Maria Hall, Barbara Harrison,MarilynWesley,VergieDennis,Vigie Jeanes, and Hilda Cruzbecause they engaged in protected concerted activities,including union activities,Respondent has engaged inunfair labor practices in violation of Section 8(a)(1) and (3)of the Act.2.By discharging employee Cora Tatum because itbelieved that she was making common cause with the othercutters in their concerted action to obtain wage increases,Respondent has engaged in unfair labor practices inviolation of Section 8(a)(1) and (3) of the Act.3.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYIthaving been found that Respondent has engaged inunfair labor practices in violation of Section 8(a)(1) and (3)of the Act, my recommended Order will require that itcease and desist therefrom and take certain affirmativeaction necessary to effectuate the policies of the Act.All of the 10 cutters named in the complaint (exceptCora Tatum who was absent from work for health reasons)walked out of the plant on the morning of February 7 inconnectionwith their concerted effort to obtain animmediate wage increase and it is clear from the recordthat 9 of the 10 would not have worked that day even ifthey had not been discharged during the afternoon. But formg Company,424 F.2d 184 (C.A 10), cert. denied 400 U S. 915 (1970). 26DECISIONSOF NATIONALLABOR RELATIONS BOARDtheir unlawful discharge, it is a reasonable assumption thatall (except Cruz, who was ill on February 8) would havereturned to work on February 8. Cruz apparently wouldhave been reinstated on,February 8 had she reported forwork then since Respondent was willing to accept herexplanation made to her supervisor the evening before thatshe walked out only because she was told by some of thecutters that there was no work to be done. She wasreinstated when she reported for work on Friday, February9.No backpay or reinstatement order is necessary,therefore, to remedy her unlawful discharge. To remedyRespondent's unlawful discharge of and refusal to reinstatethe others, however, Respondent will be required to offereach reinstatement to her old job or, if the job no longerexists,toa substantially equivalent position,withoutprejudice to her seniority and other rights and privileges,and to make each whole from February 8, 1973, to the dateshe is offered reinstatement, the backpay to be computedin the manner set forth in F. W.Woolworth Company,90NLRB 289, with interest added thereto in the mannerprescribed inIsis Plumbing & Heating Co.,138 NLRB 716.Upon the foregoing findings of fact, conclusions of lawand the entire record, and pursuant to Section 10(c) of theAct, there is hereby issued the following recommended:ORDER 12Respondent,Bagley Produce, Inc., its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Discharging, refusing to reinstate,or otherwisediscriminating against any employees for engaging inprotected concerted activities,including union activities,for their mutual aid and protection.(b) In any other manner interferingwith,restraining, orcoercing employees in the exercise of their rights guaran-teed in Section7 of the Act.12 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended order herein shall, as provided in Sec102.48 of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Offer to each of the employees named belowreinstatement to her former job or, if the job no longerexists,toa substantially equivalent position,withoutprejudice to her seniority and other rights and privileges,and make each whole for her lost earnings in the mannerset forth in the section of "this Decision entitled "TheRemedy."Lena RobyMarilynWesleyOllieMcDowellVergie DennisEthel JonesVigie JeanesMaria HallCora TatumBarbara Harrison(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and- reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this recommended Order.(c) Post at its Milwaukee,Wisconsin,plant copies of theattached noticemarked "Appendix." 13 Copies of thenotice on forms provided by the Regional Director forRegion 30, after being duly signed by an authorizedrepresentative of Respondent, shall be posted by Respon-dent immediately upon receipt thereof,and be maintainedfor 60 consecutive days thereafter, in conspicuous places,including all placeswhere notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that the notices are not altered,defaced, or covered by any other material.(d)Notify the Regional Director for Region 30, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.13 In the event that the Board'sOrder is enforced by a judgment of aUnited States Court of Appeals, the wordsin the noticereading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "